Citation Nr: 1615310	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-49 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 30 percent for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to September 1970.

This case was previously before the Board of Veterans' Appeals (Board) in November 2015, when it was remanded so that the Veteran could be scheduled for a hearing before a member of the Board.  

In January 2016, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  Following the video conference the case was returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

The matter is not ready for appellate review and is therefore REMANDED for the following actions:

1.  The AOJ must also ask the Veteran for the names and addresses of the health care providers (VA and non-VA) who have treated him and/or the names and addresses of the medical facilities where he has been treated for bronchial asthma since May 2013.  This should include, but is not limited to, the name and address for a Dr. Cook., whom he cited at his recent video conference.  

Then, the AOJ must contact those health care providers and medical facilities DIRECTLY and request the records reflecting the Veteran's treatment.  Such records should include, but are not limited to, reports of office visits, outpatient treatment records, emergency room records, ambulance records, hospital discharge summaries, consultation reports, reports of pulmonary function tests, reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If such records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are not held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2015).

2.  When the actions in part 1 have been completed, schedule the Veteran for a respiratory examination to determine the severity his service-connected bronchial asthma.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must identify and explain the elements supporting the diagnosis of bronchial asthma. 

The examiner must also report the following:

a)  The percent of predicted of the FEV-1, 

b)  The FEV-1/FVC percent, 

c)  The number of asthma attacks per week, if any, 

d)  Whether or not the Veteran requires inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication, and, if so, how frequently, 

e)  Whether or not the Veteran requires the daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications,

f)  The frequency of the Veteran's visits to a physician for required care of exacerbations of asthma, 

g)  The effects of the Veteran's service-connected bronchial asthma on his ordinary activity, including, but not limited to, his performance of the activities of daily living and any functional limitations in an occupational environment due to his asthma.

A copy of the notice informing the Veteran of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim. The consequences for failure to report for a scheduled VA examination without good cause may include denial of the claim. 

3. When the actions in parts 1 and 2 have been completed, the AOJ must undertake any other indicated development be appropriate under the law.  Then, AOJ must readjudicate the issue of entitlement to a rating in excess of 30 percent for bronchial asthma. 

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matter which the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




